DETAILED ACTION
This is on the merits of Application No. 17/264429, filed on 01/29/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 line 1 stated “Method for” and now states --A method for--.
Claims 2-11 line 1 stated “Method according” and now state --The method according--.
Claim 12 line 1 stated “Maintenance method” and now states --A maintenance method--.
Claim 13 line 1 stated “Assembly comprising” and now states --An assembly comprising--.
Claims 14-20 line 1 stated “Assembly according” and now state --The assembly according--.

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record does not disclose nor render obvious the limitations of claims 1 and 13. Particularly, the combination of a rest position in which a contact part is spaced apart from the biasing member when the pressure chamber is empty, a gap existing between the contact part and the biasing member, and an active position in which the contact part is in contact with the biasing member when the pressure chamber is filled with pressurized fluid, and determining the gap between the contact part and a biasing member based on an injection parameter. JP11093973 to Motomura et al is the closest prior art of record. Motomura discloses using a pressure of fluid to determine the amount of wear on a clutch based on clutch stroke positioning. Motomura discloses a rest and active position similar to the current invention, but does not disclose that the biasing member that urges the interface member towards the engaged position is distanced from the contact part of the actuation device in a rest position. Therefore, no gap ever exists between these two parts. It would not be obvious to modify Motomura to change the clutch structure and remove the connection of the contact part and biasing member without destroying the intention of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659